U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-159577 ARCIS RESOURCES CORPORATION (Name of Registrant in its Charter) Nevada 37-1563401 (State of Other Jurisdiction of incorporation or organization) (I.R.S.) Employer I.D. No.) 4320 Eagle Point Parkway, Suite A, Birmingham, AL 35242 (Address of Principal Executive Offices) Issuer's Telephone Number: (205) 453-9650 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesNo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: November 22, 2010 Common Voting Stock: 18,815,000 ARCIS RESOURCES CORPORATION (f/k/a Mountain Renewables, Inc.) QUARTERLY REPORT ON FORM 10Q TABLE OF CONTENTS Page No Item 1. Financial Statements unaudited: Condensed Consolidated Balance Sheets – September 30, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Income (Loss) – for the Three and Nine Months Ended September 30, 2010 and 2009 and Period from Inception to September 30, 2010 3 Statements of Changes in Stockholders Equity (Deficit) – for the Years Ended December 31, 2009 and 2008 and the Nine Months Ended September 30, 2010 and the Period from Inception to September 30, 2010 4 Condensed Consolidated Statements of Cash Flows – for the Nine Months Ended September 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures about Market Risk 11 Item 4T. Controls and Procedures 11 Part II Other Information Item 1. Legal Proceedings 12 Items 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 13 Item 4. Reserved 13 Item 5. Other Information 13 Item 6. Exhibits 13 Signatures 13 ARCIS RESOURCES CORPORATION AND SUBSIDIARIES ( A DEVELOPMENT STAGE CORPORATION) (F/K/A MOUNTAIN RENEWABLES INC AND SUBSIDIARIES) CONDENSED CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts Payable $ $ Notes Payable - Liability to be settled in stock - Total current liabilities STOCKHOLDERS'EQUITY (DEFICIT) Common stock, par value $.001 per share; 100,000,000 shares authorized, and 18,815,000shares issued andoutstanding at September 30, 2010 and December 31, 2009 respectively. Additional paid-in capital (Accumulated deficit) during the development stage ) ) Total stockholders' Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 2 ARCIS RESOURCES CORPORATION AND SUBSIDIARIES (A DEVELOPMENT STAGE CORPORATION) (F/K/A MOUNTAIN RENEWABLES INC AND SUBSIDIARIES) CONDENSED CONSOLIDATED STATEMENTS OF INCOME (LOSS) (UNAUDITED) FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2 For the Three Months Ended For the Nine Months Ended June 7, 2006 September 30, September 30, (Date of Inception) to September 30, 2010 REVENUES Net sales $
